COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 RODERICK MORRISON,                            §
                                                               No. 08-13-00319-CR
                  Appellant,                   §
                                                                  Appeal from the
 v.                                            §
                                                           Criminal District Court No.6
 THE STATE OF TEXAS,                           §
                                                              of Dallas County, Texas
                  Appellee.                    §
                                                               (TC# F-11-56210-X)
                                                §

                                       JUDGMENT

      The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect that Appellant was found guilty of the offense of murder

in violation of Section 19.02 of the Texas Penal Code.

       We therefore affirm the judgment of the trial court as modified. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.